ACCEPTED
                                                                              01-14-00575-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         1/22/2015 3:41:03 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK




                    No. 01-14-00575-CR                       FILED IN
                                                      1st COURT OF APPEALS
              In the Court of Appeals for the             HOUSTON, TEXAS
                                                      1/22/2015 3:41:03 PM
             First District of Texas at Houston       CHRISTOPHER A. PRINE
                                                              Clerk
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
                      No. 1909929
       In the County Criminal Court at Law No. 13
                 Harris County, Texas
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
                  VIBHA HARISH PATEL,
                             Appellant
                          v.
                  THE STATE OF TEXAS,
                              Appellee
      ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯
 APPELLANT’S MOTION FOR EXTENSION OF TIME
     IN WHICH TO FILE APPELLATE BRIEF
           ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯

TO THE HONORABLE COURT OF APPEALS OF TEXAS:
   Appellant Vibha Harish Patel respectfully moves to extend
the deadline for filing her brief on direct appeal pursuant to
Rules 2, 10.5(b), 38.6(d), and 37 of the Texas Rules of Appellate
Procedure. Appellant offers the following in support:
  1. On May 22, 2014, the judge of County Criminal Court at
     Law No. 13, Harris County, Texas, imposed a 5-day jail
   sentence in this case pursuant to a jury’s verdict that
   appellant was guilty of driving while intoxicated.
2. Appellant filed a timely notice of appeal.
3. Appellant’s brief was due January 5, 2015.
4. Appellant requests an extension of time in which to file
   her brief until February 5, 2015.
5. Appellant has been granted one prior extension of time in
   which to file her brief.
6. The facts relied upon to explain the need for this
   extension are:
      a. Counsel has been dealing with a medical issue that
         has taken some time away from his work; and
      b. Counsel was out of the office from December 23,
         2014, until January 4, 2015; and
      c. Counsel has been in trial, or preparing for trial
         and/or sentencing, in many matters, some of which
         are:
            i. United States v. Svetalina Zagon, No. 12-CR-
                00626-SJ in the United States District Court
                for   the     Eastern   District   of   New   York
                (Brooklyn Division);
    ii. State of Texas v. John Lancey, No. 1405593 in
        the 184th District Court of Harris County,
        Texas;
    iii. State of Texas v. Michael Renteria, No. 1445106
        in the 182nd District Court, Harris County,
        Texas;
    iv. State of Texas v. Zachary Smith, No. 30503 in
        the County Court at Law of Chambers County,
        Texas;
    v. United States v. Daniel Romero-Oseguera, No.
        4:14-cr-00094-13 in the United States District
        Court for the Southern District of Texas;
    vi. State of Texas v. Courtney Anderson, No.
        1971917 in the County Criminal Court at Law
        No. 7, Harris County, Texas; and
d. During the relevant time period the undersigned
  counsel has been working on numerous post-
  conviction writ matters, some of which are:
     i. Ex parte Sarah Leavelle, No. 1397216-A in the
        209th District Court of Harris County, Texas;
    ii. Ex parte Javier Castro, No. 1966885 in the
                  County Criminal Court at Law No. 6, Harris
                  County, Texas;
              iii. Ex parte Robert Hodson, No. 9419321-C in the
                  208th District Court of Harris County, Texas;
                  and
              iv. Ex parte Jaime Vasquez, No. 720173 (original
                  case) in the 177th District Court of Harris
                  County, Texas.


   Consequently, additional time will be necessary to file
appellant’s brief in this matter.


   WHEREFORE, Appellant prays that this Court will grant an
extension of time until February 5, 2015, in which to file her
appellate brief in this case.

                            Respectfully submitted,
                            /s/ Peyton Z. Peebles III
                            _______________________________________________________

                            PEYTON Z. PEEBLES III

                            CAPITAINE, SHELLIST, PEEBLES
                            & MCALISTER, L.L.P.
                            405 Main Street, Suite 200
                            Houston, TX. 77002
                          Tel:   713-715-4500
                          Fax: 713-715-4505
                          Email: Peebles@TexasLegalTeam.net
                          SBOT: 24013307
                          SPN: 01759419
                          Counsel for Appellant

*********************************************************
                 CERTIFICATE OF SERVICE
   This is to certify that a true and correct copy of the
foregoing motion was served upon the following party on
January 22, 2015, through the court’s e-file system:

Assistant District Attorney Alan Curry
Harris County District Attorney’s Office
1201 Franklin, Suite 600
Houston, Texas 77002
(Service through e-file to: curry_alan@dao.hctx.net)


                          /s/ Peyton Z. Peebles III
                          _______________________________________________________

                          PEYTON Z. PEEBLES III